DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The previous objection to the title (repeated below) of the instant invention for not being descriptive is hereby maintained because applicant’s response filed 01/04/2021 failed to either amend the title or address the previous objection.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CHEMFET SENSOR ARRAY INCLUDING ARRAY OF WELLS OVERLYING ARRAY OF FLOATING GATE STRUCTURES.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 01/04/2021.

Claims 2 and 9 is objected to because of the following informalities:  
Regarding Claim 2:
In line 13: Regarding the limitation of “a passivation layer of on the sensitive area…”, delete “of”.
Regarding New Claim 9:
In line 1: Delete unnecessarily repeated “The”.

Claim Rejections - 35 USC § 112 – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 01/04/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are also rejected for depending from rejected base Claim 2.
Regarding Amended Claim 2:
In lines 4-7: The limitation “wherein a top metal layer of a plurality of metal layers of the floating gate structure includes a sensitive area; forming a plurality of signal lines for each chemFET sensor within one or more of metal layers below a the top metal layer of the floating gate structure” creates confusion because it is unclear exactly how or if the “one or more of metal layers below a top metal layer of the floating gate structure” relates to the previously recited “plurality of metal layers of the floating gate structure”.  Based on the instant application (e.g. see Fig. 11A/11A-1 and ¶ [00342-348]), for examination purposes the “plurality of metal layers…” and the “one or more of metal layers…” will be interpreted as one and the same.
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner initially points out that because the instant continuation application claims priority to parent case App. No.  15/159,692, all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)
-Regarding Claim 14-15, the limitations wherein the buffering inhibitor is “a quaternary amine7whereinw” that is “tetramethyl amine” is not supported by the originally filed application. 
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that a method of Claims 14-15 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claims 14-15.  Consequently, Claims 14-15 must be rejected as lacking adequate written description.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2005/0230271 to Levon et al. (from hereinafter Levon, prior art of record) in view of U.S. Patent No. 5,918,110 to Abraham-Fuchs et al. (from hereinafter Abraham-Fuchs).
Regarding Claim 2 (as best understood), Levon teaches a method of fabricating a chemically-sensitive field effect transistor (chemFET) sensor device (e.g. see Figs 3-7, 10, & 15), comprising: 
forming an array of chemFET sensors (1000, see Fig. 10 shown below and ¶ [0057-58]; see also 1530 in Fig. 15 and ¶ [0066]) in a substrate; each chemFET sensor (1000) having a floating gate structure (e.g. metal layers 1011/1012/1014/1015/1016; see Fig. 10 and ¶ [0057]) defining an array of floating gate structures (1011/1012/1014/1015/1016), wherein a top metal layer (e.g. 1016; see ¶ [0057-58]) of a plurality of metal layer of the floating gate structures includes a sensitive area (e.g. to accommodate “sensing material” 348; see ¶ [0030-33]); 
forming a plurality of signal lines (e.g. source/drain line 1084 and/or control gate(s) 1013/1023; see ¶ [0057-58]) for each chemFET sensor (1000) within one or more of a metal layer below a top metal layer (1016) of the floating gate structure (1011/1012/1014/1015/1016); 
forming an array of wells (e.g. opening in glass 1085 overlying 1016; see again Fig. 10) in a dielectric layer (1085) that overlays the array of floating gate structures (1011/1012/1014/1015/1016); each well (in 1085) having sidewalls and a bottom (e.g. top surface of 1016); and 
forming a passivation layer (e.g. “sensing material”, see ¶ [0057] teaching “second metal layer 1016 may have a sensing material (not shown) on it, which may be exposed to the environment (e.g., not enclosed in glass 1085)”; see also layer 348 in Fig. 3 and ¶ [0030-33]) on the sensitive area (to accommodate 348) of the top metal layer (1016) of the floating gate structure (1011/1012/1014/1015/1016).

    PNG
    media_image1.png
    382
    606
    media_image1.png
    Greyscale

Levon may not explicitly teach that forming the array of wells includes; 
depositing a layer of a dielectric material over the array of chemFET sensors; and 
etching a defined pattern of an array of wells in the dielectric laver, wherein the defined pattern is configured to provide between 1 and 4 sensors per well.
However, Abraham-Fuchs does teach a method of fabricating a similar sensor (e.g. Figs. 1-6; see Fig. 2 reproduced below for convenience) wherein forming the array of wells includes:
depositing a layer of a dielectric material (e.g. TEOS layer 8; see Col. 4, line 7-10) over the array of chemFET sensors (e.g. ISFET CS); and 
etching a defined pattern (e.g. 25; see Fig. 2) of an array of wells (25) in the dielectric layer (e.g. 8; see Col. 5, line 36 – Col. 6, line 57 teaching “opening 25 over the region of the ISFET… is preferably wet-chemically etched”), wherein the defined pattern (25) is configured to provide between 1 and 4 sensors per well.

    PNG
    media_image2.png
    335
    586
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the array of wells (e.g. over 1016) of Levon by depositing and etching a dielectric material, because Abraham-Fuchs both teaches that this etching method of patterning an array of wells is an art-recognized equivalent structure used for the same purpose of forming a chemical sensor array (see MPEP § 2144.06).

Regarding Claim 4, Levon teaches the method of claim 2, wherein forming the plurality of signal lines (1013) comprises forming at least one signal line (1013) that is separated from the top metal layer (1016) by one or more metal layers (1014/1015).

Regarding Claim 5, Levon teaches the method of claim 2, wherein forming the plurality of signal lines (1013) comprises forming at least one signal line (1013) that is separated from the top metal layer (1016) by at least two metal layers (1014/1015).

Regarding New Claim 9, Levon and Abraham-Fuchs teach the method of claim 2, wherein depositing the layer of dielectric material (Abraham-Fuchs 8; see Col. 4, line 7-10) comprises depositing a layer of tetramethyl ortho silicate (TEOS).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2005/0156584 to Feng (from hereinafter Feng, prior art of record).
Regarding Claim 3, Levon and Abraham-Fuchs teach the method of claim 2, wherein forming the passivation layer (e.g. Levon “sensitive material” 348) includes forming the passivation layer on bottom of each well (e.g. Levon on top surface of layer 1016; see ¶ [0057]).
Levon and Abraham-Fuchs do not explicitly teach a method wherein forming the passivation layer (e.g. Levon “sensitive material” 348) includes forming the passivation layer also on the sidewalls of each well.
Feng does teach a similar method comprising forming a passivation layer (e.g. tantalum oxide layer 214; see Fig. 3 shown below and ¶ [0014-16]) includes forming the passivation layer (214) on the sidewalls and bottom (e.g. on layer 212) of each well (e.g. the “well” containing solution 216 as reasonably shown in Fig. 3; see also ¶ [0015] teaching “[a]dapting layer 214 for exposure to a solution may include providing sidewalls to help cup the solution [i.e. “cup” = “well”], or any other suitable configuration”).

    PNG
    media_image3.png
    395
    551
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the implement the passivation layer (214) configuration taught by Feng with the chemFET device of Levon in view of Abraham-Fuchs, because Feng teaches (see again ¶ [0015]) that this well configuration is an art-recognized equivalent method used for the same purpose of containing sample solution in a semiconductor sensor device (see MPEP § 2144.06).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2005/0062093 to Sawada et al. (from hereinafter Sawada).
Regarding Claim 10, Levon and Abraham-Fuchs teach the method of claim 2.
Levon and Abraham-Fuchs may not explicitly teach a method wherein etching the defined pattern of the array of wells (Abraham-Fuchs; wells 25) comprises providing 2 sensors per well.
Sawada does teach a similar method comprising forming a defined pattern of a well (e.g. 25; see Fig. 10 and ¶ [0137-138]) that comprises providing 2 sensors (e.g. pair of FET-type sensors 23/24; see again Fig. 10 and ¶ [0137-138]) per well.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the claimed “2 sensors per well” as taught by Sawada to predictably facilitate accurate detection of a target substance (see Sawada ¶ [0138]).  Sawada demonstrates that this well configuration is an art-recognized equivalent method used for the same purpose of fabricating a chemFET sensor device (see MPEP § 2144.06).


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levon and Abraham-Fuchs, as applied to Claim 2 above, and further in view of U.S. Pre-Grant Pub. 2004/0110303 to Carlson (from hereinafter Carlson).
Regarding Claim 11, Levon and Abraham-Fuchs teach the method recited in claim 2.
Levon and Abraham-Fuchs do not explicitly teach a method further comprising coating the substrate with a buffering inhibitor.
Carlson does teach a similar method (see Figs. 1-3) further comprising depositing on a substrate, a buffering inhibitor (e.g. “recognition element”; see ¶ [0055-58, 157-173] teaching “the recognition element can provide one or more structural characteristics such as positive charge, negative charge, acid, base, electron acceptor, electron donor, hydrogen bond donor, hydrogen bond acceptor, free electron pair, π electrons, charge polarization, hydrophilicity, hydrophobicity, and the like”).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to coat the substrate of Levon with a buffering inhibitor (i.e. “recognition element”) as taught by Carlson, because Carlson both teaches that a buffering inhibitor is an art-recognized equivalent feature used for the same purpose of enhancing sensitivity of chemically sensitive semiconductor devices (see MPEP § 2144.06), and because Carlson also teaches that buffering inhibitors provide the additional benefit of increasing the range of possible binding interactions in chemFET sensor devices (see Carlson ¶ [0126 & 173]).


Regarding Claims 12-15, Levon, Abraham-Fuchs, and Carlson teach the method recited in claim 11.
Although Levon, Abraham-Fuchs, and Carlson may not explicitly teach that the buffering inhibitor has no buffer capacity, is cationic, and a quaternary amine that is tetramethyl amine, such material substitutions would have been obvious to one of ordinary skill in the art in view of the Carlson’s extensive list of material candidates (see Carlson ¶ [0157-173]), because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07) 


Response to Arguments
Applicant’s arguments with respect to Claim 2 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 01/04/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892